              IN THE UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF ARKANSAS
                        EASTERN DIVISION

REGINALD DUNAHUE
ADC #106911                                                  PLAINTIFF

v.                        No. 2:18-cv-103-DPM-PSH

WENDY KELLEY, Director, Arkansas
Department of Correction, et al.                          DEFENDANTS

                                       ORDER
     1. On de nova review, the Court partly adopts and partly declines
the partial recommendation, NQ 70, and mostly overrules Dunahue' s
objections, NQ 73.     FED.   R. CIV. P. 72(b)(3).
     2. The recommendation states that EAM18-866 was rejected as
untimely.     NQ 70 at 10.        In responding to that grievance, Warden
Andrews did state that the grievance" should have been rejected." NQ 7
at 21.   But then he went on to address the merits of Dunahue's
grievance.     Ibid.    Because the prison addressed the merits of this
procedurally flawed grievance, the Court concludes that the claims in
EAM18-866 are exhausted. Hammett v. Cofield, 681 F.3d 945, 947 (8th
Cir. 2012).    That slice of the partial recommendation is therefore
declined. The Court adopts the rest of the recommendation.
      3. Motions for summary judgment, NQ 45 & NQ 62, partly granted
and partly denied. Dunahue' s equal protection, retaliation, and access-
to-news claims are dismissed without prejudice, as are his due process
claims against Kelley and Palmer.      His Eighth Amendment claims
proceed, as do his due process claims against Knott, Dycus, Reed, and
Andrews.
     So Ordered.


                                D.P. Marshall Jr.
                                United States District Judge

                                    I"'   ~y J-01'1




                                 -2-
